JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00583-CV

    SHAWN IBRAHIM, INC., MAHMOOD AKTAR, AND MUHAMMAD AMIN,
                             Appellants

                                             V.

 SUNCOAST ENVIRONMENTAL AND CONSTRUCTION, INC., SUNNYLAND
DEVELOPMENT, INC., AJAZ R. SIDDIQUI, AND NAJEEB R. SIDDIQUI, Appellees

    Appeal from the 61st District Court of Harris County. (Tr. Ct. No. 2011-02593).

       This case is an appeal from the final judgment signed by the trial court on April
14, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

     The Court orders that the appellants, Shawn Ibrahim, Inc., Mahmood Aktar, and
Muhammad Amin, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 2, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Bland.